Citation Nr: 1548752	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  10-15 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an earlier effective date, prior to October 30, 2007, for grant of service connection for degenerative arthritis, bilateral sacroiliac joint (claimed as lumbar back condition with spasm).

2.  Entitlement to service connection for depressive disorder, with anxiety and stress.

3.  Entitlement to service connection for degenerative arthritis A/C joint, right shoulder.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for distal quadriceps tendonitis, left knee.

6.  Entitlement to service connection for bilateral flexible flat feet.

7.  Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran had active service from March 1998 to August 2000.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  During the course of the appeal, the Veteran moved to Guam and his matter was transferred to the Honolulu, Hawaii RO.

In an October 2007 informal claim, the Veteran claimed entitlement to service connection for right ear hearing loss.  However, in the August 2008 rating decision, the RO denied entitlement to service connection for bilateral hearing loss.  The Veteran perfected his appeal based on this denial.  Therefore, the Board will consider the claim for entitlement to service connection for a bilateral hearing loss disability.   

On his March 2010 VA Form 9, the Veteran requested a travel Board hearing.  However, in a September 2011 correspondence, the Veteran withdrew his request for a Board hearing.  Therefore, the Board finds that there is no hearing request pending. 

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for depressive disorder, degenerative arthritis of the right shoulder, sinusitis, distal quadriceps of the left knee, and bilateral flexible flat feet are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On October 30, 2007, the Veteran filed an informal claim for a back disability.

2.  In May 2008, the Veteran filed a formal VA Form 21-526 claim for a back disability.

3.  In a June 2008 rating decision, the RO granted service connection for degenerative arthritis, bilateral sacroiliac joint of the spine, with a 10 percent rating, effective October 30, 2007. 

4.  The Veteran does not have a bilateral hearing loss disability of such severity to constitute a disability for VA compensation purposes.  


CONCLUSIONS OF LAW

1.  There is no legal entitlement to an effective date, prior to October 30, 2007, for the grant of service connection for degenerative arthritis, bilateral sacroiliac joint of the spine.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

2.  A bilateral hearing loss disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the Board finds that the VA has satisfied its duty to notify.  In a June 2008 letter, the Veteran was advised of how to substantiate his claim for service connection, his and VA's respective duties in developing the claim and as to the disability rating and effective date elements of his claim.

VA has also satisfied its duty to assist.  The Veteran was afforded a VA examination in June 2008.  The examiner conducted the requisite hearing tests and considered the Veteran's statements.  Although the examiner did not provide an opinion regarding the Veteran's results, as will be discussed below, an opinion is not necessary, as the Veteran does not have a hearing loss of such severity to constitute a disability for VA compensation purposes.  
The Veteran's service treatment records have been obtained and considered.  Neither the Veteran nor his representative has identified any outstanding records that have not been obtained.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim. 

In regard to the claim for an earlier effective date, the Board notes that, once service connection is granted, the claim is substantiated and additional VCAA notice is not required, and as such, any defect in the notice is considered non-prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist the Veteran.  Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a) and 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.

II. Service Connection 

In order to obtain service connection under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). 

In the case of any Veteran who served for ninety (90) days or more during a period of war - a chronic disease becoming manifest to a degree of ten (10) percent of more within one (1) year from the date of separation from such service shall be considered to have been incurred in or aggravated by such service, notwithstanding there is no record evidence of such disease during the period of service. 38 U.S.C.A. § 1112(a)(1) (West 2014).  The term chronic disease includes organic diseases of the nervous system, such as sensorineural hearing loss.  38 U.S.C.A. § 1101(3) (West 2014); see also 38 C.F.R. § 3.309(a) (2015). 

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

In regard to the Veteran's bilateral hearing loss, the evidence does not reflect that he suffers from impaired hearing of sufficient severity to qualify for disability compensation.  The Veteran was afforded a VA examination in June 2008.  The examination revealed the following puretone thresholds, in decibels:




HERTZ 



500
1000
2000
3000
4000
RIGHT
10
10
10
10
5
LEFT
15
10
10
15
20

The Veteran's Maryland CNC word recognition scores were 100 percent in both ears.  

There is no evidence that the Veteran's auditory thresholds are 26 decibels or greater for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz.  Nor is there any evidence that the Veteran's auditory thresholds are 40 decibels in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz.  Finally, there is no evidence that the Veteran's speech recognition scores, using the Maryland CNC Test, are less than 94 percent.  Since having a current disability is the first element to establishing service connection, and the Veteran does not have a hearing disability, for VA purposes, there is no need to consider the remaining elements under Shedden.  

Moreover, presumptive service connection is not warranted because the Veteran has not shown he has a diagnosis of a chronic disease becoming manifest to a degree of 10 percent of more within one 1 year from the date of separation.  The Board concludes that the evidence does not support the claim for service connection and there is no doubt to be resolved.

III.  Earlier Effective Date

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400 (2015).  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p); see also Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a).  VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello, supra.  

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly-authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

In an October 30, 2007 correspondence, the Veteran stated, "I previously applied for service connected benefits.  I was unable to attend my C & P exam [and] failed to follow through with my claim.  I wish to reopen my claim for the following service connected conditions: Hearing Loss (right ear) [and] Lower back condition."  In November 2007, the RO sent the Veteran a letter, requesting that he complete a VA Form 21-526, a formal claim for compensation benefits.  In May 2008, the Veteran subsequently filed a formal VA Form 21-526.  

The Board finds that the Veteran is not entitled to an effective date prior to October 30, 2007.  In that regard, the evidence of record indicates that the earliest date of evidence, medical or otherwise, is dated October 30, 2007.  There is no correspondence between the Veteran and VA that may be construed as an informal or formal claim for compensation prior to October 2007.  Although the Veteran stated in his October 2007 informal claim and on his August 2008 notice of disagreement that he had previously filed a claim (perhaps in 2000), there is no evidence to support this assertion.  Notably, the Veteran's October 2007 informal claim is the earliest dated document in the record.  In the normal course of claim development, service treatment records are requested.  The Veteran's service treatment records were received in May 2008, further supporting the finding that no earlier claim was received.  In short, the Board finds the Veteran's statement regarding the filing of an earlier claim to not be credible.  

Assuming arguendo, that the Veteran filed a claim and did not report for a VA examination, it is reasonable to infer that there would a rating decision which denied the Veteran's claim due to his failure to report for a VA examination.  There is no such rating decision of record.  

In light of the facts above, there is no basis on which an earlier effective date may be assigned.  Based on the Veteran's informal claim in October 2007 and subsequent formal claim filed within a year of his informal claim, the Board finds that the proper effective date is October 30, 2007.  See 38 C.F.R. § 3.155(a).  While the Board is very sympathetic to the arguments presented by the Veteran, the law is very clear and precludes an earlier effective date in this case.  

ORDER

Entitlement to an earlier effective date, prior to October 30, 2007, for degenerative arthritis, bilateral sacroiliac joint (claimed as lumbar back condition with spasm), is denied. 

Entitlement to service connection for a bilateral hearing loss disability is denied.  


REMAND

First, in July 2008, the Veteran was afforded a VA psychiatric examination.  The examiner noted the Veteran's statements regarding his psychiatric history and diagnosed him with depressive disorder, not otherwise specified, and alcohol and amphetamine abuse in remission.  The examiner noted that the alcohol and amphetamine abuse had not been evident since 2005 and "may be related to his depression."  The examiner also noted that the Veteran started feeling depressed in service.  However, the examiner did not provide an opinion as to whether the Veteran's current depressive disorder is related to active service.  Therefore, the Board finds that a remand is necessary to obtain afford the Veteran another examination or to obtain an addendum medical opinion.  

Second, in July 2008, the Veteran was afforded a VA examination in connection with his claims for service connection for bilateral pes planus, left knee condition, right shoulder condition, and sinusitis.  The Veteran reported that all of his conditions had existed for 9 years.  Service treatment records indicate that the Veteran reported pain to his right shoulder, left knee, and complaints of headaches.  The examiner diagnosed the Veteran with bilateral flexible flat feet, distal quadriceps tendinitis, degenerative arthritis of right A/C joints, and chronic maxillary sinusitis.  The examiner did not provide an opinion as to whether any of these conditions were related to service or aggravated by service.  Therefore, the Board finds that a remand is necessary to obtain afford the Veteran another examination or to obtain an addendum medical opinion.  

In regard to the Veteran's claim for bilateral foot disability, pes planus was noted at entry on his enlistment examination in January 1998.  Therefore, his claim of service connection for pes planus will be considered based on a theory of aggravation of a preexisting disability.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153.  Based on the foregoing, the Veteran should be afforded a VA examination to determine whether the preexisting pes planus was aggravated by service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the July 2008 examiner (or an appropriate medical professional) to determine the etiology of the Veteran's disabilities.  The electronic claims file and a copy of this remand must be made available to, and reviewed by, the examiner.  The examiner must indicate on the examination report that the electronic claims folder was reviewed.  All appropriate clinical testing should be conducted.  If the examiner feels another examination is necessary, another examination should be scheduled. The examiner is requested to offer opinions as the following:

(a)  Whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's right shoulder disability is related to active military service.

The examiner's attention is directed to a December 1999 service treatment note which indicates that the Veteran complained of right shoulder pain for two weeks and was treated for a sprain.  

(b)  Whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's sinusitis disability is related to active military service.

The examiner's attention is directed to an April 1999 service treatment note which indicates that the Veteran complained of headaches and sore throat.  

(c)  Whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's left knee disability is related to active military service.

The examiner's attention is directed to a September 1998 service treatment note which indicates a complaint of left knee pain.

(d)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's pes planus, noted upon the January 1998 entrance examination, was aggravated (i.e., permanently worsened) during service.  If so, was any increase clearly and unmistakably (obviously, manifestly, and undebatably) due to the natural progress of the disease.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  Ensure the development outlined above has been accomplished, and then readjudicate the claims on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


